 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 52 
508 
Daycon Products Company, Inc. 
and
 Drivers, Chauf-
feurs and Helpers Local Union No. 639 a/w In-
ternational Brotherhood of Teamsters.  
Case 05Œ
CAŒ035043
 August 12, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On January 8, 2010,
 Administrative Law Judge Bruce 
D. Rosenstein issued the att
ached decision.  The General 
Counsel filed exceptions, a supporting brief, and an an-
swering brief. The Respondent filed cross-exceptions and 
an answering brief.  The Char
ging Party filed exceptions, 
a supporting brief, an answering brief, and a reply brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings,
1 findings,
2 and conclusions 
only to the extent consistent with this Decision and Or-
der. 
We find, contrary to the judge, that the Respondent vi-
olated Section 8(a)(5) and (1) and Section 8(d) of the Act 
by unilaterally reducing the contractual wage rates of 

eight bargaining unit employees. 
I.  BACKGROUND
 During the term of a 2004Œ2007 collective-bargaining 
agreement between the Respon
dent and the Union, eight 
employees were mistakenly given ﬁcatch-upﬂ raises even 
though that agreement did no
t provide for such raises.  
At the onset of negotiations 
for a contract to succeed the 
2004Œ2007 agreement, the Respondent provided the Un-
ion with a wage schedule that accurately stated the wages 
actually being paid each unit employee, including the 
wages paid to the eight employees as a result of their 

prior mistaken raises.  The parties relied on this infor-
mation in negotiating the wage rates and increases for 
their 2007Œ2010 collective-bargaining agreement. 

                                                           
1 The Respondent™s cross-exceptions summarily challenge the 
judge™s rulings limiting questioning of the business agent for the Charg-
ing Party.  The cross-exceptions lack supporting argument and do not 

meet the minimum requirements of Sec. 102.46(b) of the Board™s Rules 
and Regulations. Accordingly, they shall be disregarded. See 
Holsum de Puerto Rico, Inc.
, 344 NLRB 694, 694 fn. 1 (2005), enfd. 456 F.3d 
265 (1st Cir. 2006). 
2  The Charging Party has implicitl
y excepted to some of the judge™s 
credibility findings. The Board™s estab
lished policy is not to overrule an 
administrative law judge™s credibilit
y resolutions unless the clear pre-
ponderance of all the relevant eviden
ce convinces us that they are in-
correct.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 
F.2d 362 (3d Cir. 1951).  We have carefully examined the record and 
find no basis for reversing the findings. 
The wages set forth in the new agreement remained 
unchallenged and unaltered until early 2009, when Hu-
man Resources Director Jodi
e Kendall determined that 
the eight employees had been
 overpaid since their mis-
taken raises years earlier under the prior contract.  There-
after, Kendall and the Respondent™s attorney communi-
cated with the Union™s repres
entatives about how to cor-
rect what the Respond
ent perceived to be a clerical error 
resulting in the eight employees being paid more than 
they should under the current
 contract.  The Union took 
the position that the employ
ees were receiving their ne-
gotiated wage rates, and it opposed any proposals by the 
Respondent to reduce 
their wages and recoup the claimed 
overpayments.  Failing to reac
h any agreement to its pro-
posals, the Respondent unilaterally reduced the employ-

ees™ wages on May 22, 2009. 
II.  DISCUSSION
 The judge concluded that the Respondent was privi-
leged to act unilaterally. He found that the Respondent™s 
actions restored the ﬁagreed upon wagesﬂ to conform to 
those previously negotiated by the parties and that, there-

fore, the Respondent did not engage in a midterm modi-
fication of the parties™ collec
tive-bargaining agreement.  
The judge reasoned that the Re
spondent merely corrected 
overpayments to employees that were paid due to admin-
istrative errors and that such
 corrections required no col-
lective bargaining. We disagree. 
It is well established that an employer violates Section 
8(a)(5) and (1) and Section 8(d) of the Act during the 
term of a collective-bargaini
ng agreement by modifying 
any provision governing a mandatory bargaining subject 
without obtaining the union™s consent.
3   The allegation 
of an unlawful midterm contract modification in this case 
involves the 2007Œ2010 collec
tive-bargaining agreement, 
not its predecessor.  We therefore need not pass here on 

the question whether the Respondent could lawfully have 
corrected its mistake at any 
point prior to execution of 
the 2007Œ2010 agreement.
4  There was 
no mistake as to 
the basis for computing wages and wage raises in that 
contract.  It was the current wage actually earned by each 
employee in early 2007.  The Respondent does not con-

tend that it was mistaken as to these amounts.  Conse-
quently, once it entered into the contract, it was barred 
                                                           
3 See, e.g., 
Wightman Center
, 301 NLRB 573, 575 (1991).  In nei-
ther Eagle Transport Corp
., 338 NLRB 489, 493Œ494 (2002), nor 
Foster Transformer Co., 212 NLRB 936, 936, 939 (1974), on which the 
judge relied, was a collective-bargai
ning agreement in effect which set 
the wage rate that the employer unila
terally changed to correct an earli-
er mistake. 
4 If the Respondent had corrected its mistaken overpayment of wag-
es while
 the 2004Œ2007 collective-bargaining agreement was still in 
effect, Member Hayes would have found, essentially for reasons stated 
by the judge, that the Respondent 
was privileged to act unilaterally. 
 DAYCON PRODUCTS CO
. 509
from unilaterally altering unit employees™ wage rates 
contained therein.
5 Moreover, to the extent that the Respondent™s agree-
ment could be characterized as
 mistaken due to the cleri-
cal error made during the prior contract term, there 
would still be no basis for permitting it to avoid the wage 
provisions of the successor contract.  To the extent that 

the wage rates earned by the eight unit employees were 
inflated by this error, the Union was in no position to 
know of this mistake when it relied in good faith on the 

representations made in the Respondent™s wage schedule.  
As stated in 
North Hills Office Services
, 344 NLRB 523, 
525 (2005), ﬁ[a] party to a contract cannot avoid it on the 
ground that he made a mistake where the other [party] 
has no notice of such mist
ake and acts in perfect good 
faith.ﬂ 
In sum, while the 2007Œ2010 wages rates and subse-
quent raises for the eight employees in dispute may rep-

resent a perpetuation of an erroneous prior pay raise, they 
nevertheless represent the bargain struck in good faith by 
the parties.  The Respondent could not thereafter modify 

those wages during the contract term without the Union™s 
consent.  When it did so, it violated Section 8(a)(5) and 
(1) and Section 8(d) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, 
we will order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, we will 
order the Respondent to restore the wages of the eight 

affected employees to the leve
ls required by the parties™ 
2007Œ2010 collective-bargaini
ng agreement and to make 
them whole for any loss of earnings and other benefits 
suffered as a result of its unlawful wage reduction, in the 
manner set forth in 
Ogle Protection Service
, 183 NLRB 
682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971), plus dai-
ly compound interest as prescribed in 
Kentucky River 
Medical Center
, 356 NLRB 6 (2010).
6 ORDER 
The National Labor Relations Board orders that the 
Respondent, Daycon Products Company, Inc., Upper 

Marlboro, Maryland, its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 

(a) Unilaterally modifying the terms of a collective-
bargaining agreement by reducing the wage rates of bar-
                                                           
5 See Reppel Steel & Supply Co.
, 239 NLRB 358, 361Œ362 (1978). 
6 We shall also provide 
for the electronic distribution of the notice in 
accord with 
J. Picini Flooring
, 356 NLRB 11 (2010).  For the reasons 
stated in his dissenting opinion in 
J. Picini Flooring
, Member Hayes 
would not require electronic distribution of the notice. 
gaining unit employees without first bargaining with the 
Union and reaching an agreement on any modification. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative actions necessary to 
effectuate the policies of the Act. 
(a) Restore Gerald Jackso
n, Steven Walker, Alvin 
Phoenix, Hasmon Abraham, Derrall Bridges, Robert 
Redmond, Trevor Holder, and Lynette Burton to the 

wage rates they should ha
ve received under the 2007Œ
2010 collective-bargaining 
agreement between the Union 
and the Respondent. 
(b) Make the above-mentioned employees whole for 
any loss of earnings and other benefits suffered as a re-

sult of the Respondent™s unlawful reduction of their wag-
es, in the manner set forth in the remedy section of this 
decision. (c) Preserve and, on request, make available to the 
Board or its agents for examination and copying all pay-
roll records, social security
 payment records, timecards, 
personnel records and reports, and all other records, in-
cluding an electronic copy of
 such records if stored in 
electronic form, necessary to analyze the amount of 

compensation due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at 
its Upper Marlboro, Maryland facility, copies of the at-

tached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region 
5, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous plac-
es including all places where notices to employees are 
customarily posted.  In addition to physical posting of 
paper notices, notices shall be distributed electronically, 

such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with
 its employees by such 
means.  Reasonable steps sh
all be taken by the Respond-
ent to ensure that the notices 
are not altered, defaced, or 
covered by any other material. In the event that, during 

the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time since May 22, 2009. 

                                                           
7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 510 
(e)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
  The National Labor Relations Board has found that we 

violated Federal labor law and has ordered us to post and 
obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 

Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT unilaterally reduce the wage rates of bar-
gaining unit employees without first bargaining with the 
Union and reaching an agreement on any modification to 

the terms of the contract. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
listed above. 
WE WILL restore Gerald Jackson, Steven Walker, Alvin 
Phoenix, Hasmon Abraham, Derrall Bridges, Robert 

Redmond, Trevor Holder, and Lynette Burton to the 
wage rates they should have received under our 2007Œ
2010 collective-bargaining agreement with the Union. 
WE WILL make the above-mentioned employees whole 
for any loss of earnings and other benefits suffered as a 
result of our unlawful reduction of their wages. 
 DAYCON PRODUCTS 
CO.  Shelly C. Skinner, Esq. 
and Paula S. Sawyer, Esq
., for the Gen-
eral Counsel. Mark M. Trapp, Esq. 
and Paul Rosenberg, Esq., 
of Washing-
ton, DC, for the Respondent-Employer. 
Eugene K. Ahn, Esq., 
of Washington, DC, for the Charging 
Party-Union. 
DECISION 
STATEMENT OF THE 
CASE BRUCE D. ROSENSTEIN
, Administrative Law Judge. This case 
was tried before me on November 9 and 10, 2009,
1 in Washing-
                                                           
1 All dates are in 2009, unless otherwise indicated.
 ton, DC, pursuant to a complaint and notice of hearing (the 
complaint) issued on August 31, by the Regional Director for 
Region 5 of the National Labor Re
lations Board (the Board).  
The complaint, based upon a charge filed on June 4, by Drivers, 
Chauffeurs and Helpers Local Un
ion No. 639 a/w International Brotherhood of Teamsters (the Charging Party or the Union), 
alleges that Daycon Products Co
mpany, Inc. (the Respondent 
or the Employer), has engaged in certain violations of Section 
8(a)(1) and (5) of the National La
bor Relations Act (the Act).  
The Respondent filed a timely answ
er to the complaint denying 
that it had committed any violations of the Act. 
Issues 
The complaint alleges that th
e Respondent violated Section 
8(a)(1) of the Act by threatening employees that if the Union 
did not accept the Company™s set
tlement of the wage dispute on 
the Company™s terms, the Company would seek repayment 
from employees of the past overpayments.  The complaint fur-
ther alleges that the Respondent 
violated Section 8(a)(1) and (5) 
of the Act by implementing its decision to reduce the wages of 
certain employees without first bargaining with the Union to a 
good-faith impasse and without the Union™s consent, and by-
passing the Union and dealing dire
ctly with its employees in 
the Unit by discussing the reduc
ed wage rate with them.  
On the entire record,
2 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Charging Party and the Respond-
ent, I make the following 
FINDINGS OF FACT
 I.  JURISDICTION
 The Respondent is a corporation engaged in the manufacture 
and distribution of janitorial, 
maintenance, and hardware sup-
plies, with its principal office and place of business located in 
Upper Marlboro, Maryland.  Th
e Respondent in conducting its 
business operations derived gr
oss revenues in excess of 
$500,000 and sold and shipped from its Upper Marlboro, Mary-
land facility goods valued in excess of $50,000 directly to 
points outside the State of Maryland.  The Respondent admits 
and I find that it is an employer engaged in commerce within 
the meaning of Section 2(2), (6), 
and (7) of the Act and that the 
Union is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Background 
At all material times, the Union has been the designated ex-
clusive collective-bargaining representative of the unit.  This 
recognition has been embodied 
in successive collective-
                                                           
2  After the opening of the hearing on November 9, I approved a 
Consent Order (informal board settl
ement agreement with the posting 
of a notice) that fully remedies the a
llegations in par. 7 of the complaint 
(alleged threat to employees) and par. 9 of the complaint (bypass of the 

Union) over the objections of the General Counsel and the Charging 
Party (Tr. 7Œ14 and ALJ Exh. 1).  A
ccordingly, this decision will only 
address the allegations alleged in pa
r. 8 of the complaint that involves 
the reduction of wages for certain employees. 
 DAYCON PRODUCTS CO
. 511
bargaining agreements, the most recent of which is effective by 
its terms from March 3, 2007 to January 31, 2010.
3 At all material times, John Po
ole held the position of Re-
spondent™s president and Jodie 
Kendall serves as the human 
resources director.  Douglas We
bber holds the position of busi-
ness agent for the Union while 
Eugene Brown serves as the 
union steward.  Webber is the principal point of contact for the 
Union and acted as its chief negotiator in the negotiations for 
the current collective-bargaining agreement. 
B.  The 8(a)(1) and (5) Allegations 
The General Counsel alleges in paragraph 8 of the complaint 
that in or around March 2009, the Respondent orally notified 
the Union of its decision to reduce the wages of certain em-
ployees.  On or about April 17, 
by letter, the Respondent again 
notified the Union of its decision to reduce the wages of certain 
employees and on or about May 22, the Respondent imple-
mented its decision to reduce th
e wages of certain employees 
without first bargaining with the Union to a good-faith impasse 
and without the Union™s consent. 
Facts 
In January 2009, employee Er
in Baker contacted Union 
Steward Brown to complain about being underpaid by a dollar.  
Brown brought the matter to the attention of Kendall who after 

looking into the matter, and de
termining that Baker had not 
been underpaid because he did not have all of his driver certifi-
cations, decided to review the wa
ge rate history of all bargain-
ing unit employees to discern if there were any other wage 
issues in dispute.  Kendall, be
tween January and early February 
2009, conducted an exhaustive review
 of the entire bargaining 
unit wage history and uncovered 
information that showed that 
eight bargaining unit employees had been overpaid since 2004 
based on the contractua
l wage rates that ha
d been negotiated by 
the parties.  Kendall attributed this factor to an inadvertent cler-
ical error when the eight employees had mistakenly been given 
union catchup raises during the period of the then existing 
2004Œ2007 collective-bargaining ag
reement even though that 
agreement did not provide for such raises.  Kendall estimated 
that the total overpayments fo
r the eight employees amounted 
to approximately $80,000.
4 On February 2, Kendall met wi
th Poole to discuss her find-
ings and to seek his input on how the Employer should proceed.  
They met on at least four or five occasions between February 
and May 2009 to review the analysis that Kendall had prepared 
and to address the anticipated impact on the eight employees if 
repayments were sought (R. Exh.10). 
Kendall, on March 5, during a 
telephone conversation with 
Webber informed him of the overpayments for the eight em-
                                                           
3  Prior collective-bargaining agreemen
ts between the parties were in 
effect from January 16, 2004, to January 31, 2007 (GC Exh. 3), and 

from January 1, 2001, to December 31, 2003 (GC Exh. 7). 
4  The eight employees and their overpayment amounts were Gerald 
Jackson ($5119.15), Steven Walker ($5890.47), Alvin Phoenix 

($224.34), Hasmon Abraham ($9809.96), Derrall Bridges ($12,333.97), 
Robert Redmond ($7493.22), Trevor Holder ($18,729.58), and Lynette 
Burton ($22,760.11). 
ployees and promised to get back with him once the Respond-
ent determined how to proceed. 
On April 14, Kendall had a me
eting with Webber and Brown 
wherein she explained the meth
odology regarding the calcula-
tions and offered to show the uni
on representatives step by step 
on how she arrived at the overpayment figures.  According to 
Kendall, Webber declined the oppor
tunity to review the analy-
sis.  Webber, however, de
nies that this occurred.
5 By letter dated April 16, Kendall informed the Union that the 
Respondent has recently reviewed the collective-bargaining 
agreement and has confirmed that eight bargaining unit em-
ployees (named in the letter) ha
ve received above the minimum 
agreed to hourly wage due to a clerical error.  Unfortunately, 
this means that the employees we
re paid above other employees 
of greater seniority.  In order to
 bring each of the employees to 
the correct wage rate, the Respondent will permit the employ-
ees to divide the total overpa
yment amount over the next 6 
months, starting with the check paid on May 8, ending on Oc-
tober 9 (GC Exh. 8).
6 On April 17, Respondent™s attorney, Jay Krupin, and Kendall 
met with Webber and Brown to discuss the April 16 letter.  
During the course of the meeting, Webber informed both 
Krupin and Kendall that the reduction of any employee™s wages 
was a violation of their current collective-bargaining agree-
ment. 
By letter dated April 23 from Webber to Krupin, the Union 
informed the Employer that it would not entertain any agree-
ment to reduce the negotiated 
wage rates for bargaining unit 
members.  The letter further 
states that the Union would do 
everything possible under the law to challenge any action that 
the Company takes to reduce the agreed upon wage rates or to 
recover the supposedly erroneous
 payments and would consider 
it a breach of our agreement and an unfair labor practice under 
the Act (GC Exh. 9). 
On April 25, the Union held a meeting with bargaining unit 
members to inform them of the ongoing issue regarding the 

anticipated reduction of wage
s for eight bargaining unit em-
ployees and to discuss the taking of a strike vote (GC Exh. 10). 
By letter dated May 1, from Krupin to Webber, the Re-
spondent acknowledged receipt of the Union™s April 23 letter.  
In pertinent part the letter states that the Employer is neither 
attempting to deduct money from 
the bargaining unit™s wages, 
nor is it seeking to renegotiate the wage rates set forth in the 
current collective-bargaining agreement between the parties.  
Rather, the Respondent wants to correct an obvious clerical 
error made by its payroll depar
tment.  This error, which unfor-
tunately went unnoticed by either party for an extended period 
of time, has translated into bargaining unit members receiving 
in excess of $82,000 over and a
bove what they should have 
been paid according to our agreement.  The letter additionally 
                                                           
5 I am convinced that Kendall di
d offer Webber the opportunity to 
review her calculations during the 
meeting based on my evaluation of 
the testimony from both individuals. 
 Kendall was far more precise with 
her recollection of events and her no
tes taken on that date confirm her 
testimony (R. Exh. 3). 
6 Individual letters were also sent
 to the eight employees impacted 
with a breakdown of the correct pay,
 current pay, and the difference 
between them. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 512 
states that in the spirit of good faith and cooperation, the Em-
ployer has determined not to re
coup the money that has already 
been paid.  However, as discussed in our April 22 meeting, it is 
both unjust and contrary to the 
seniority principles memorial-
ized in our agreement to continue paying a few individuals 
more than their senior counterpa
rts.  Furthermore, it would be 
fiscally irresponsible to not corr
ect the problem prospectively.  
In order to lessen the impact on the impacted employees, the 
Employer will provide as it 
deems appropriate a bonus payment 
in accordance with our agreement (GC Exh. 11).
7 By fax dated May 20, Kendall
 sent Webber a breakdown of 
the corrected and current pay in 
addition to the bonus payments 
that bargaining unit employees would receive (GC Exh. 12).  
Upon receipt of this breakdown, Webber telephoned Kendall 
and informed her that the Unio
n never agreed to a bonus or a 
rollback of wages and would do anything legal to enforce the 
terms of our collective-bargaining agreement.
8 Effective May 22, eight bargaining unit employees had their 
wages reduced. 
Discussion 
The General Counsel argues that an employer acts in deroga-
tion of its bargaining obligation under Section 8(d) of the Act 
and violates Section 8(a)(5), when without consent of the un-
ion, it modifies te
rms and conditions of employment contained 
in a contract between the employ
er and the union, or otherwise 
repudiates obligations under the contact before the terms of the 
contract has run its course even though the employer offers to 
bargain with the union on the subject and the union has refused.  
C & S Industries, 
158 NLRB 454, 456Œ458 (1966).  As stated 
in Oak Cliff-Golman Baking Co., 
202 NLRB 614, 616 (1973): 
 The Respondent™s unilateral change in wages which is a basic 
term or condition of employment manifestly constitutes a 
ﬁmodificationﬂ within the meaning of Section 8(d).  Such ac-
tion by the Respondent clearly being in derogation of its statu-
tory obligation under Section 8(
d) was therefore violative of 
Section 8(a)(5) of the Act. 
 Thus, the General Counsel and the Charging Party argue that 
reducing the wages of the eight employees on or about May 22 
without bargaining to a good-faith impasse and without the 
Union™s consent, amounts to a clear repudiation of the parties™ 
wage provisions set forth in their current collective-bargaining 
agreement, and therefore violates Section 8(a)(1) and (5) of the 
Act. The Respondent contends that
 the wage reductions were 
merely administrative adjustments which were made when it 
discovered that eight employees 
were being paid wages at a 
                                                           
7 Bonus payment checks minus appr
opriate taxes were provided to 
and cashed by five of the eight employees on May 22 (R. Exhs. 4(a) 
through (e).  As it concerns the other three employees, no bonus pay-

ments were provided due to the Empl
oyer™s determination that their 
overpayments were not excessive a
nd the repayment would not be an 
undue burden for those employees. 
8 The record confirms that Webbe
r protested the reduction of the 
eight employees™ wage rates and argued
 that it was a patent violation of 
the parties™ collective-bargaining ag
reement, however, it is noted that 
the Union did not orally or in writin
g request to negotiate the reduction 
of wages. 
higher rate than that to whic
h they were entitled under their 
respective classifications.  
Dierks Forests, Inc., 
148 NLRB 923 
(1964).  In this regard, the employees were inadvertently given 
catchup raises during a period 
of time that the 2004Œ2007 col-
lective-bargaining agreement did 
not provide for such raises.  
As a result, the eight employees wage rates became inflated and 
resulted in higher wages than those of employees with greater 
seniority. 
The Respondent further argues th
at union animus was not the 
reason for initiating the wage survey but rather was undertaken 
due to an inquiry of a bargaining unit employee claiming that 
he was being underpaid.  Moreove
r, the Respondent asserts that 
it did everything possible to al
leviate the economic onus on the 
bargaining unit by not recouping the overpayments from prior 
years and paying bonuses to five of the eight employees who 
were impacted the greatest by
 correcting the past overpay-
ments. In agreement with the Responde
nt, I conclude that their ac-
tions restored the agreed upon wages to conform them to those 
previously negotiated by the parties.  Therefore, I find that the 
Respondent did not engage in 
a midterm modification of the 
parties™ collective-bargaining agreement.  This principle is also 
recognized by the General Counsel and the Charging Party, 
who cited the Board™s holding in 
Eagle Transport Corp., 338 NLRB 489, 490 (2002), for the proposition that an employer™s 
administrative error in a payc
heck may be corrected without 
violating the Act.  As in that case, the error in the subject case 
was corrected shortly after it was discovered.
9 The Board held in 
Foster Transformer Co., 
212 NLRB 936 
(1974), on facts similar to the s
ubject case, that since the Re-
spondent merely adjusted the wa
ge rates of employees nothing 
in our law requires the perpetuation of such inequities merely 
because a respondent may have at some time in the distant past 
embarked upon a mistaken course.  In our view, the Respond-
ent was clearly entitled to take the action it did in line with its 
uncontradicted policy of paying the applicable rate for the work 

performed and to correct an unwarranted departure from this 
policy.
10 In summary, contrary to the General Counsel, I find that the 
correction of overpayments to employees that were incorrectly 
paid due to administrative errors requires no collective bargain-
ing. Accordingly, the General Coun
sel did not conclusively es-
tablish the allegations alleged in paragraph 8 of the complaint, 
and therefore, I find that the Respondent did not violate Section 
8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1.  The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
                                                           
9 The Charging Party™s reliance on 
Lexus of Concord, Inc., 
330 NLRB 1409 (2000), and 
Clark United Corp., 
319 NLRB 328, 329 
(1995), cited in their posthearing br
ief are misplaced.  Those cases 
present significantly different issues
 than those in the subject case. 
10 As in 
Foster Transformer Co.
, supra, the Employer in the subject 
case did not change the existing negotiated wage rates in the parties™ 
collective-bargaining agreement. 
 DAYCON PRODUCTS CO
. 513
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  The Respondent did not viol
ate Section 8(a)(1) and (5) of 
the Act when it reduced the wages of eight bargaining unit 
employees who previously received o
verpayments in their 
wages due to an administrative error. 
[Recommended Order for dismissal omitted from publica-
tion.] 
 